DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8, 10-15, and 17-20 are presented for examination.

Claim Objections
All claims are objected to.
Claims 1, 8, and 15 are objected to because of the following informalities:  “the non-zero values … is scaled” should be “the non-zero values … are scaled”.  Appropriate correction is required.
All claims dependent on a claim objected to hereunder are also objected to for being dependent on an objected-to base claim.
Examiner also notes that claims 8 and 15 have been amended, yet are presented with the label “(Previously Presented).”  Examiner cautions Applicant to label the status of each claim correctly.

Claim Rejections - 35 USC § 101
Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

Claim 1
Step 1: The claim recites a “system” comprising a “processor” and a “non-transitory computer-readable medium”; therefore, it is directed to the statutory category of machines.
Step 2A Prong 1: The claim recites, inter alia:
[S]caling [a] ratings matrix to generate a depopularized matrix including a set of scaled ratings, wherein the non-zero values of the ratings matrix [are] scaled by multiplying a non-zero rating for [a] user and [an] item by a value inverse to a number of users who interacted with the item: Performing a scaling operation on a matrix by multiplying it by an inverse of a number of users is a purely mathematical manipulation.  Depending on the size of the matrix and the nature of the scaling, the operation could also be performed mentally and/or with pen and paper.  Thus, this limitation could be construed to be directed either to the abstract idea of mental processes or to the abstract idea of mathematical operations.
[P]erforming singular value decomposition (SVD) on the depopularized matrix to generate a set of latent user representations and a set of latent item representations from the depopularized matrix, a latent user vector in the set of latent user representations representing the user in the set of users in a latent space, and a latent item vector in the set of latent item representations representing the item in the set of items in the latent space: The generation of latent user representations and latent item representations appears from the specification to involve the mathematical manipulation of matrices to map users and items from the matrix to a lower-dimensional space.  See, e.g., specification paragraph 50, Fig. 3.  This appears to involve a mere mathematical transformation.  The newly added limitation indicating that the generation of the set is performed by “singular value decomposition” bolsters this conclusion.  At the very least, depending on the size of the matrix and the complexity of the transformation, the SVD procedure could be performed mentally.
[G]enerating the rating predictions for items for which preferences of a user are unknown from the set of latent user representations or the set of latent item representations:  This limitation encompasses the mental judgment of determining, based on the available evidence, what a set of users is likely to rate an item or what a set of items is likely to be rated by users. 
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The only limitation not treated above, “obtaining a ratings matrix representing a plurality of ratings between a set of users and a set of items, wherein an entry in the ratings matrix for a user and an item indicates whether the user interacted with the item, and is represented as a Boolean value, in which the entry is zero if a preference of the user for the item is unknown, or a non-zero value if the user interacted with the item,” involves the mere gathering of data in the form of a Boolean matrix, which is insignificant extra-solution activity.  See See MPEP § 2106.05(f).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The first limitation treated above, “obtaining a ratings matrix,” is directed to the well-understood, routine, and conventional activity of storing and retrieving information in memory.  See MPEP § 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Furthermore, the limitation “providing a subset of items having rating predictions above a threshold value or proportion to the user” also recites the well-understood, routine, and conventional activity of receiving or transmitting data over a network.  See MPEP § 2106.05(d)(II); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  The recitation of generic computer components does not provide significantly more than the judicial exception for the same reason as recited above.  As an ordered whole, the claim is directed to a mathematical algorithm for predicting user ratings for items.  It neither improves the functioning of a computer, transforms an article into another article, nor is applied by a particular machine.  As such, the claim is not patent eligible.

Claim 3
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites “multiplying the rating by a total number of interactions in the ratings matrix.”  This limitation merely recites a mathematical manipulation, which, depending on the volume of the data, could be performed mentally or on pen and paper.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

Claim 4
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites “combining the set of latent user representations and the set of latent item representations through a dot product.”  This limitation merely recites the mathematical manipulation of computing a dot product, which, depending on the volume of the data, could be performed mentally or on pen and paper (and routinely is by first year students of linear algebra).
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

Claim 5
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites, inter alia:
[O]btaining a dynamic user representation for the user, the dynamic user representation obtained by combining a subset of the set of latent item representations for a subset of items that the user has interacted with:  According to the specification (paragraph 9), the dynamic user representation is calculated as an average of the latent item representations.  As such, this limitation recites a mathematical manipulation, one that could be done mentally given a sufficiently small dataset.
[C]ombining the dynamic user representation for the user with a set of projected item weights through a dot product: This limitation merely recites the mathematical manipulation of computing a dot product, which, depending on the volume of the data, could be performed mentally or on pen and paper (and routinely is by first year students of linear algebra).
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

Claim 6
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites, inter alia:
[F]or each user in the set of users, obtaining a dynamic user representation for the user, the dynamic user representation obtained by combining a subset of the set of latent item representations for a subset of items that the user has interacted with: According to the specification (paragraph 9), the dynamic user representation is calculated as an average of the latent item representations.  As such, this limitation recites a mathematical manipulation, one that could be done mentally given a sufficiently small dataset.
 [C]3ombining the dynamic user representation for the user and an estimated set of projected item weights for the item to determine an estimated rating for the user and the item:  This “combination” appears to involve taking a dot product or linear combination of the weight values and the dynamic user representation.  As the claim does not specify how the “combination” is performed, it could be construed, in any event, to be mentally performable.
[D]etermining a loss function indicating a difference between the rating in the ratings matrix for the user and the item, and the estimated rating for the user and the item: This limitation appears to be directed to the formation of a judgment about which loss function is most appropriate to the task of determining the difference between the actual and estimated matrix; such judgment could be made mentally.
[U]pdating the estimated set of projected item weights for the item to reduce the loss function:  Weight updating typically involves mathematical manipulation of weights; given a small enough set of weights, this calculation could also be performed mentally.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

Claim 7
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites that “a dimensionality of the set of latent user representations and the set of latent item representations is smaller than a number of the set of users and a number of the set of items.”  This limitation merely specifies mathematical relationships between entities; it does not alter the mental and/or mathematical nature of the underlying process.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

Claims 8 and 10-14
Step 1: The claims recite a method; therefore, they fall into the statutory category of processes.
Step 2A Prong 1: The claims recite the same mental processes and/or mathematical calculations as claims 1 and 3-7, respectively.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Unlike claims 1 and 3-7, claims 8 and 10-14 do not even nominally recite computer hardware on which the method is performed.  With that exception, the analysis mirrors that of claims 1 and 3-7, respectively.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The analysis, with the one exception noted above, mirrors that of claims 1 and 3-7, respectively.

Claims 15 and 17-20
Step 1: The claims recite a “non-transitory computer-readable medium”; therefore, they fall into the statutory category of machines.
Step 2A Prong 1: The claims recite the same mental processes and/or mathematical calculations as claims 1 and 3-6, respectively.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  As in claims 1 and 3-6, claims 15 and 17-20 recite generic computer components, namely “a non-transitory computer-readable medium containing instructions for execution on a processor”.  As before, the mere recitation that the method is to be performed on a generic computer amounts to a mere instruction to apply the exception on the computer.  See MPEP § 2106.05(f).   With that exception, the analysis mirrors that of claims 1 and 3-6, respectively.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The analysis, with the one exception noted above, mirrors that of claims 1 and 3-6, respectively.

Claim Rejections - 35 USC § 103
Claims 1, 4, 8, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nice et al. (US 20150278907) (“Nice”) in view of Volkovs et al. (US 20170185894) (“Volkovs”) and further in view of Ribeiro Pereira et al. (US 20190066187) (“Ribeiro Pereira”).
Regarding claim 1, Nice discloses “[a] system comprising: 
a processor configured to execute instructions (computer-readable storage media may include media from which a computer, a processor or other electronic device can read – Nice, paragraph 59); [and]
a computer-readable medium containing instructions for execution on the processor (computer-readable storage media may include media from which a computer, a processor or other electronic device can read – Nice, paragraph 59), the instructions causing the processor to perform steps of: 
usage matrix is accessed that stores electronic data concerning a set of users U and a set of items V; data stored in the usage matrix describes the fact that a user i accessed an item j and describes the strength with which user i liked item j – Nice, paragraph 32), …;
scaling the ratings matrix to generate a depopularized matrix including a set of scaled ratings (matrix factorization process does not perform negative sampling, but rather considers collectively the contributions of users to items or vice versa; contributions between different users and different items may have different importance or weights, which may be captured by popularity factors – Nice, paragraph 33; a strength factor, item popularity, and user popularity may be computed, and a total item contribution and a total user contribution may also be computed, from which new item and user vectors may also be computed – id. at paragraph 54)…; 
generat[ing] a set of latent user representations and a set of latent item representations from the depopularized matrix, a latent user vector in the set of latent user representations representing the user in the set of users in a latent space, and a latent item vector in the set of latent item representations representing the item in the set of items in the latent space (second electronic data are produced that are associated with a latent item space; data are produced by applying a matrix factorization process on vectors associated with members of the set of users and on vectors associated with members of the set of items; second electronic data include a vector that represents user i and a vector that represents item j – Nice, paragraph 33);  
generating the rating predictions for items for which preferences of a user are unknown from the set of latent user representations or the set of latent item representations (after accessing a usage matrix produced by a collaborative filtering recommendation system, producing second electronic data, and providing the second electronic data; the system produces a recommendation of an item to acquire, which may depend on new item vectors and new user vectors; the recommendation may be determined by identifying the highest score for an item given another item – Nice, paragraph 56; recommendation systems identify items that are similar to items for which a system has data for a given user and recommend them to the user based on the data about the user’s own actions [so that the recommendations represent predictions that a user who liked item A will also like item B, though the preference of the user for item B is not known with certainty in the absence of data] – id. at paragraph 1); and 
providing a subset of items having ratings above a threshold value or proportion to the user (a recommendation of the item to acquire may be produced, which may depend, at least in part, on the new item vectors and new user vectors; the recommendation may be determined by identifying the highest score for an item given another item [so the second highest score is the threshold] – Nice, paragraph 56).”
	Nice appears not to disclose explicitly the further limitations of the claim.  However, Volkovs discloses that “[an entry in the ratings matrix] is represented as a Boolean value, in which the entry is zero if a preference of the user for the item is unknown, or a non-zero value if the user interacted with the item (preference management module may populate the ratings matrix with a binary value of 1 for a corresponding user and movie [item] if there is an indication that the user views [interacts with] the movie for a repeated number of times, or a binary value of 0 if the user stops viewing the video before the video has finished playing [which could be an indication of unknown preference because a discontinuation in viewing could be the result of factors other than lack of preference for the movie] – Volkovs, paragraph 39)….”
Volkovs further discloses that “the non-zero values of the ratings matrix [are] scaled by multiplying a non-zero rating for the user and the item by a value inverse to a number of users who interacted with the item (in an item-based model, estimated rating                         
                            S
                            
                                
                                    u
                                    ,
                                    v
                                
                            
                            =
                            
                                
                                    
                                        
                                            ∑
                                            
                                                v
                                                '
                                                ∈
                                                V
                                                (
                                                u
                                                )
                                            
                                        
                                        
                                            R
                                            (
                                            u
                                            ,
                                            
                                                
                                                    v
                                                
                                                
                                                    '
                                                
                                            
                                            )
                                            (
                                            
                                                
                                                    R
                                                    (
                                                    :
                                                    ,
                                                    v
                                                    )
                                                
                                                
                                                    T
                                                
                                            
                                            R
                                            
                                                
                                                    :
                                                    ,
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            )
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                v
                                                '
                                                ∈
                                                V
                                                (
                                                u
                                                )
                                            
                                        
                                        
                                            
                                                
                                                    R
                                                    (
                                                    :
                                                    ,
                                                    v
                                                    )
                                                
                                                
                                                    T
                                                
                                            
                                            R
                                            (
                                            :
                                            ,
                                            v
                                            '
                                            )
                                        
                                    
                                
                            
                        
                     , which is generated by comparing item v with other items v’ in the online system for which user u has ratings – Volkovs, paragraph 57 and Equation (8); each element R(u, v) corresponds to a rating value that indicates the preference of the user u for item, and since the ratings may be unknown for many users and items, the matrix may be sparse [i.e., have many zeroes] – id. at paragraph 37; R(:,v) is a column vector corresponding to a collection of ratings for item v across different users of the online system that indicates which users have rated the item – id. at paragraph 38; note that the number of nonzero entries of R(:,v) corresponds to the number of users who interacted with item v; as such, holding all vectors R(:, v’) equal, the dot product in the denominator of S(u,v) will in general be larger the more nonzero elements R(:,v) has [i.e., the more users interacted with item v]; thus, each of the elements of the ratings matrix whose elements are the numerator of S(u,v) is multiplied by the inverse of a number proportional to the number of users who interacted with item v; note also that, because all entries of the S matrix are calculated using the formula (including zero and non-zero values), the non-zero values are clearly scaled, and the numerator of S(u,v) will also in general be non-zero)….”
	Nice and Volkovs both relate to recommender systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nice to represent the entries in the ratings matrix as Boolean values that depend on the level of the user’s interaction with the item, as disclosed by Volkovs, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would simplify any calculations performed on the matrix relative to a matrix populated with integers or real numbers, thereby saving processor power.  See Volkovs, paragraph 39.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nice to scale each element of the ratings matrix with a number inverse to the number of users who interacted with the item, as disclosed by Volkovs, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would conserve computing power by ensuring that the system works with smaller numbers.  See Volkovs, paragraph 57.
	Neither Nice nor Volkovs appears to disclose explicitly the further limitations of the claim.  However, Ribeiro Pereira discloses “performing singular value decomposition (SVD) on the … matrix to generate a set of latent user representations and a set of latent item representations (research on recommender systems includes the collaborative filtering (CoFi) approach, which relies mostly on past user behavior and carries out predictions without defining an a priori set of features; CoFi algorithms include latent linear factor models (LLFM), which try to model the rating user-item function by identifying a number of latent factors; by arranging the available ratings in a matrix form with one of the dimensions corresponding to users and the other one to items, LLFM typically carry out low-rank singular value decomposition that jointly maps users and items to a latent factor linear space of reduced dimensionality – Ribeiro Pereira, paragraph 31 [note that the SVD can be carried out with respect to any matrix, including a depopularized matrix])….”
	Nice, Volkovs, and Ribeiro Pereira all relate to recommender systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nice and Volkovs to perform SVD on the user-item matrix for the purpose of generating latent user and item representations, as disclosed by Ribeiro Pereira, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would reduce the dimensionality of the representation for easier manipulation.  See Ribeiro Pereira, paragraph 31.

Claim 8 is a method claim corresponding to system claim 1 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 15 is a computer-readable medium claim corresponding to system claim 1 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 4, Nice, as modified by Volkovs and Ribeiro Pereira, discloses that “generating the rating predictions for the set of users and the set of items comprises instructions for combining the set of latent user representations and the set of latent item representations through a dot product (every user i may be assigned a vector ui in a latent space, and every item j may be assigned a vector vj in a latent space, and the dot product uivj represents the score between the user i and the item j – Nice, paragraph 3).”

.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nice in view of Volkovs and Ribeiro Pereira and further in view of Gronow et al. (US 20120136750) (“Gronow”).
Regarding claim 3, Nice, as modified by Volkovs and Ribeiro Pereira, discloses “a total number of interactions in the ratings matrix (Nice, Fig. 1 – 11 total interactions are shown in the ratings matrix).”
Gronow discloses that “scaling the ratings matrix comprises instructions for multiplying the rating by a total number … in the ratings matrix (system manipulates a ratings matrix by dividing [multiplying by an inverse] the column vectors [ratings] by the column totals [other number], and then to make sure that this matrix is comparable to future tables, the system multiplies the resulting table by the total number of songs – Gronow, paragraph 61 and Table 4).”
Nice, Volkovs, Ribeiro Pereira, and Gronow all relate to recommendation systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nice, Volkovs, and Ribeiro Pereira to scale the matrix by matrix-wide multiplication by a scalar, followed by column-wise division, as disclosed by Gronow, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would give the resulting matrix a uniform scale that would render it more comparable to other matrices.  See Gronow, paragraph 61.  To the extent that the factors used to scale the matrix in Gronow differ from those in the claim, the factors themselves are disclosed by Nice, as shown above, and an ordinary artisan before the effective filing date could simply substitute those numbers into the factoring scheme disclosed by Gronow, with predictable results.  See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705 (2007).

.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nice in view of Volkovs and Ribeiro Pereira and further in view of Forgeat et al. (WO 2017178870) (“Forgeat”).
Regarding claim 5, Nice, as modified by Volkovs, Ribeiro Pereira, and Forgeat, discloses that “generating the rating predictions for the set of users and the set of items comprises instructions for: 
obtaining a dynamic user representation for the user, the dynamic user representation obtained by combining a subset of the set of latent item representations for a subset of items that the user has interacted with (user latent vector p_u [dynamic user representation] is computed as a result of a product of two sums [combinations]; in the first sum, item latent vectors [latent item representations] for which user ratings are known [with which the user has interacted] are multiplied with their corresponding transpose item latent vectors; in the second sum, content item latent vectors for which ratings exist are multiplied with all ratings and summed up – Forgeat, paragraphs 62-63), and 
combining the dynamic user representation for the user with a set of projected item weights through a dot product (once p_u is computed, the process can multiply the p_u user latent vectors with the q_v content item latent vectors [projected item weights] to produce recommendations for a user u – Forgeat, paragraph 64; content item latent factor represents the strength [weight] of the content item having that latent factor – id. at paragraph 4).”
	Nice, Volkovs, Ribeiro Pereira, and Forgeat all relate to recommendation systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nice, Volkovs, and Ribeiro Pereira to combine latent item representations to form a user representation and combine that representation with item weights with a product, as disclosed by Forgeat, and an ordinary artisan could reasonably expect to do so See Forgeat, paragraph 26.

Claim 12 is a method claim corresponding to system claim 5 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 19 is a computer-readable medium claim corresponding to system claim 5 and is rejected for the same reasons as given in the rejection of that claim.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nice in view of Volkovs, Ribeiro Pereira, and Forgeat and further in view of Medium, “ALS Implicit Collaborative Filtering” (“Medium”).
Regarding claim 6, Nice, as modified by Volkovs, Ribeiro Pereira, and Forgeat, discloses that “the instructions further comprise: 
obtaining a dynamic user representation for the user, the dynamic user representation obtained by combining a subset of the set of latent item representations for a subset of items that the user has interacted with (user latent vector p_u [dynamic user representation] is computed as a result of a product [combination] of two sums; in the first sum, item latent vectors [latent item representations] for which user ratings are known [with which the user has interacted] are multiplied with their corresponding transpose item latent vectors; in the second sum, content item latent vectors for which ratings exist are multiplied with all ratings and summed up – Forgeat, paragraphs 62-63); and 
determining a projected weight vector for the item by performing, for the user:  
3combining the dynamic user representation for the user and an estimated set of projected item weights for the item to determine an estimated rating for the user and the item (once p_u is computed, the process can multiply the p_u user latent vectors with the q_v content item latent vectors [projected item weights] to produce recommendations for a user u – Forgeat, paragraph 64; content item latent factor represents the strength [weight] of the content item having that latent factor – id. at paragraph 4)….” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nice, Volkovs, and Ribeiro Pereira to combine latent item representations to form a user representation and combine that representation with item weights with a product, as disclosed by Forgeat, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system to scale to support thousands of content items by relying only on a subset of content items in making a recommendation, thereby allowing some computation to be performed on the client side.  See Forgeat, paragraph 26.
Neither Nice, Volkovs, Ribeiro Pereira, nor Forgeat appears to disclose explicitly the further limitations of the claim.  However, Medium discloses “determining a loss function indicating a difference between the rating in the ratings matrix for the user and the item, and the estimated rating for the user and the item (in using alternating least squares to arrive at a factorized representation of the original data, the goal is to find a vector for each user and item in feature dimensions, meaning that a loss function must be minimized – Medium, section entitled “Back to ALS,” p. 6-top of p. 7 [note that the loss function calculates the sum of the squared differences between pui, a binary representation of feedback data [rating in the ratings matrix] and                         
                            
                                
                                    x
                                
                                
                                    u
                                
                                
                                    T
                                
                            
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                        
                    , a user-item dot product that functions as an estimated rating]), and 
updating the estimated set of projected item weights for the item to reduce the loss function (goal of ALS is to find a vector for each user and item in feature dimensions, which means that a loss function must be minimized – Medium, section entitled “Back to ALS,” p. 6-top of p. 7; X and Y are user and item matrices that will get alternatingly updated throughout the process of ALS – id. at p. 8, first bullet point [yi = set of projected item weights; note that each element of yi weights each element of                         
                            
                                
                                    x
                                
                                
                                    u
                                
                                
                                    T
                                
                            
                        
                    ; note also that the item weights are projected into the latent space, see id. at p. 5, matrix V]).”
See Medium, pp. 3-4 under “Matrix Factorization.”

Claim 13 is a method claim corresponding to system claim 6 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 20 is a computer-readable medium claim corresponding to system claim 6 and is rejected for the same reasons as given in the rejection of that claim.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nice in view of Volkovs and Ribeiro Pereira and further in view of Wikipedia, “Collaborative Filtering,” available at https://web.archive.org/web/20171023194640/https://en.wikipedia.org/wiki/Collaborative_filtering (archived October 23, 2017) (last accessed April 14, 2020) (“CF”).
Regarding claim 7, neither Nice, Volkovs, nor Ribeiro Pereira appears to disclose explicitly the further limitations of the claim.  However, CF discloses that “a dimensionality of the set of latent user representations and the set of latent item representations is smaller than a number of the set of users and a number of the set of items (latent factor models compress user-item matrices into a low dimensional representation in terms of latent factors – CF, under heading “Types,” subheading “Model-based”).”
Nice, Volkovs, Ribeiro Pereira, and CF all relate to recommender systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nice, Volkovs, and Ribeiro Pereira to reduce the dimensionality of the latent user and item representations relative to the full user-item matrix, as disclosed See CF, under heading “Types,” subheading “Model-based.”

Claim 14 is a method claim corresponding to system claim 7 and is rejected for the same reasons as given in the rejection of that claim.

Response to Arguments
Applicant's arguments filed March 30, 2021 (“Remarks”) have been fully considered but they are, except insofar as an argument has been rendered moot by the introduction of a new ground of rejection, not persuasive.
Many of Applicant’s arguments regarding the eligibility of the claims are, in effect, rehashes of arguments previously presented and found to be unpersuasive.  For example, Applicant argues that the claims do not recite a mathematical concept because a claim that does not explicitly recite a mathematical formula cannot recite a mathematical concept.  Remarks at 16-17.  This is, as Examiner has conclusively demonstrated in previous Office Actions, see Non-Final Rejection dated December 30, 2020 (“December ’20 Non-Final”) at 18-19 and Final Rejection dated July 31, 2020 (“July ’20 Final”) at 18, false.  Examiner will not belabor the point other than to refer Applicant to the previous analyses.  Similarly, Applicant also argues that “generating rating predictions to account for varying item popularity when providing relevant content items to users in an online environment” is a “practical application.”  Remarks at 18-19.  However, for the third time, Examiner notes that the purported practical application cannot come from the judicial exception itself.  See December ’20 Non-Final at 19-20 and July ’20 Final at 18-19.  To the extent that the argument is that the newly added limitation “providing a subset of items … to the user” provides the practical application, the argument is unpersuasive because such limitation merely adds the well-understood, routine, and conventional activity of transmitting data over a network to the judicial exception.  Finally, Applicant makes an argument by analogy to McRO that is strikingly similar to an argument Compare Remarks at 19-20 with Applicant’s Arguments dated October 27, 2020 (“October ’20 Remarks”) at 17-18.  Examiner finds this argument to be unpersuasive for the same reasons as previously given, see December ’20 Non-Final at 20, and will not repeat the analysis here.
Regarding the art rejection, Applicant’s argument, in brief, is (a) that Nice does not multiply a non-zero rating for the user and item by a value inverse to a number of users who interacted with the item or perform SVD on a depopularized matrix; (b) that Volkovs does not scale a known, non-zero rating to generate a depopularized matrix, but rather directly computes estimated ratings for preferences not yet known; and (c) that Nice cannot be combined with Volkovs because Volkovs discloses a “neighborhood-based model” to generate estimated ratings but does not take item popularity into account and the combination does not decomposing a scaled matrix to generate latent user/item representations for the purpose of generating estimated ratings for items with unknown user preferences.  Remarks at 11-15.
Examiner agrees with (a) and (b) in principle, though they are not persuasive arguments because the rejection is based on the combination of references rather than the references taken individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Argument (c) is more substantive.  As Examiner understands it, the argument is effectively that an ordinary artisan would not look to Volkovs as a specific method of solving the problem posed by Nice of taking the popularity of items into account when making recommendations because equation (8) of Volkovs has nothing to do with depopularizing a matrix of known quantities, but rather is a direct computation of estimated ratings.  However, Volkovs is not being used to stand for the proposition that the popularity of items may be taken into account when making a recommendation.  That is Nice’s role in the rejection.  An ordinary artisan before the effective filing date, knowing (as taught by Nice) that popular items can skew the prediction of an item’s rating for a given user, and further knowing that scaling the user and item vectors for popularity is one way of doing so, see Nice paragraphs 45 and 50, would logically come to the conclusion that one of the finite number of ways of performing the scaling is to correct the skew toward See Volkovs, paragraph 57 and independent claim rejections supra.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125